DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 May 2019 and 19 February 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whitehead (U.S. Patent No. 6243218) discloses power folding exterior rearview mirrors which fold between an operable position and a folded position in response to an electronic actuator, and motors for positioning the field of view of exterior rearview mirror reflectors.
Mentesana (U.S. PG Pub. No. 20040113519) discloses a micro-beam friction liner adapted to increase performance and efficiency and reduce wear in a piezoelectric motor or actuator or other device using a traveling or standing wave to transfer energy in the form of torque and momentum.

Wischnewskij et al. (U.S. Patent No. 7598656) discloses a piezoelectric ultrasound motor with an oscillator in the form of a piezoelectric plate of the length L and the height H as well as with one or two friction elements which are arranged at the oscillator and elastically pressed against the friction surface of the part to be moved.
Makino et al. (U.S. PG Pub. No. 20130049488) discloses a stator for a linear motor which assists in reducing the size of the linear motor and a linear motor provided with the stator.
Kakihara et al. (U.S. PG Pub. No. 20160268883) discloses a linear motor including a stator and a mover including a field magnet and an armature winding. 

This application is in condition for allowance except for the following formal matters: 
In the specification: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the claims: in the claims 4-5, 7-8, 10-11, 13-14 and 20, the bold underlined terms need to be reviewed and corrected accordingly to avoid the insufficient antecedent basis problem.
4. The ultrasonic linear actuation device of claim 1, further including an inter-stator spacing between two neighboring said stator sets.
5. The ultrasonic linear actuation device of claim 4, wherein the plurality of stator sets include two said stator sets, and the inter-stator spacing of these two stator sets is less than or equal to 1/2 of a mover-tooth base width of the mover rack.
7. The ultrasonic linear actuation device of claim 6, wherein the tooth profile is selected from the group of a right-angle tooth profile, a right-angle trapezoidal tooth profile, and an asymmetric tooth profile including at least two of aforesaid tooth profiles.
8. The ultrasonic linear actuation device of claim 4, wherein the plurality of stator sets include three said stator sets, and the inter-stator spacing of these three stator sets is less than or equal to 1/3 of a mover-tooth base width of the mover rack.
10. The ultrasonic linear actuation device of claim 9, wherein the tooth profile is selected from the group of an isosceles triangular tooth profile, an isosceles trapezoidal tooth profile, an arc-shape tooth profile, and a symmetric tooth profile including at least two of aforesaid tooth profiles.
11. The ultrasonic linear actuation device of claim 1, wherein each of the plurality of stator racks includes at least one stator-tooth contact surface, and each of the at least one mover rack includes at least one mover-tooth contact surface; wherein, when the stator generates the standing-wave oscillations, the at least one stator- tooth contact surface approaches and finally contacts the corresponding mover- tooth contact surface.
13. The ultrasonic linear actuation device of claim 1, wherein each of the plurality of stator racks has a plurality of stator teeth, a tooth profile for the plurality of stator teeth is selected from the group of a triangular tooth profile, a trapezoidal tooth profile, an arc-shape tooth profile and a combination including at least two said tooth profiles.
14. The ultrasonic linear actuation device of claim 1, wherein the at least one mover rack has a plurality of mover teeth, a tooth profile for the plurality of mover teeth is selected from the group of a triangular tooth profile, a trapezoidal tooth profile, an arc-shape tooth profile and a combination including at least two said tooth profiles.
20. The ultrasonic linear actuation device of claim 19, wherein each of the plurality of stator sets further includes a positioning member connected with the elastic member, the positioning member being fastened onto the base body.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837